                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                   5:19-cv-122-KDB
                               (5:17-cr-20-KDB-DSC-1)

JOHN LEWIS CHAMBERS,                )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                                  ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

       THIS MATTER is before the Court on Petitioner’s pro se Motion to Vacate, Set Aside or

Correct Sentence under 28 U.S.C. § 2255, (Doc. No. 1).

       I.      BACKGROUND

       Petitioner was indicted in the underlying criminal case for a single count of possession of

a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1). (5:17-cr-20, Doc. No. 1). He

pled guilty straight-up. See (Id., Doc. No. 14) (Factual Basis). Petitioner stated under oath at a

Rule 11 hearing before Magistrate Judge Keesler that he was knowingly and voluntarily pleading

guilty, acknowledged the rights he was waiving by entering his plea, and the consequences of his

plea including his sentencing exposure. See (Id., Doc. No. 35 at 5-8). Petitioner acknowledged that

he had discussed with his lawyer how the U.S. Sentencing Guidelines might apply to his case, that

the Court had not yet determined his sentence, and that he may receive a sentence higher or lower

than the advisory guidelines range. (Id., Doc. No. 35 at 5-8). Petitioner agreed that his plea was

not the product of any threats, intimidation, or promises of leniency or a light sentence. (Id., Doc.

No. 35 at 10). Petitioner had enough time to discuss with his lawyer any possible defenses and he

stated his satisfaction with her services. (Id., Doc. No. 35 at 10).


                                                  1
         The Presentence Investigation Report (“PSR”) scored the base offense level as 24 pursuant

to U.S. Sentencing Guidelines § 2K2.1 for a violation of § 922(g)(1) subsequent to Petitioner’s

commission of at least two felony convictions of a crime of violence, i.e., common law robbery in

Iredell County case numbers 00CRS50281 and 02CRS52894. (Id., Doc. No. 23 at ¶ 15). Three

levels were deducted for acceptance of responsibility resulting in a total offense level of 21. (Id.,

Doc. No. 23 at ¶¶ 22-24). Petitioner received no Chapter Four enhancements. (Id., Doc. No. 23 at

¶ 20).

         The PSR’s Criminal History section scored the following North Carolina convictions:

         00CRS50281: common law robbery (19 to 23 months’ imprisonment), 3 points

         02CRS52894: common law robbery (19 to 23 months’ imprisonment, suspended);
         02CRS53151 & 02CRS53152: assault on a law enforcement officer/ police officer with a
         firearm (36 to 53 months’ imprisonment, suspended), 3 points

         09CR52575: flee/elude arrest with motor vehicle (120 days’ imprisonment);
         09CR52576: reckless driving to endanger (60 days’ imprisonment), 2 points

         11CR4073: driving while license revoked (91 days’ imprisonment), 2 points

         13CR1833: driving while license revoked (45 days’ imprisonment), 1 point

         13CR4208: driving while license revoked (45 days’ imprisonment)
         13CR4209: possession of drug paraphernalia (consolidated with 13CR4208), 1 point

         14CRS55081: possession of marijuana (100 days’ imprisonment, suspended), 1 point

         15CRS53190: assault on a female (150 days’ imprisonment, suspended), 1 point

         16CR50980: assault on a female (150 days’ imprisonment), 2 points

(Id., Doc. No. 23 at ¶¶ 30, 34, 35, 37, 41, 42, 43, 44, 46).

         Two more points were added because Petitioner committed the instant offense while under

a criminal justice sentence. (Id., Doc. No. 23 at ¶¶ 47-48). This resulted in a criminal history score

of 18 and a criminal history category of VI. (Id., Doc. No. 23 at ¶ 49).



                                                  2
       The resulting advisory guideline imprisonment range was 77 to 96 months followed by

between one and three years of supervised release. (Id., Doc. No. 23 at ¶¶ 114, 117).

       Counsel filed objections to the PSR on Petitioner’s behalf arguing, inter alia, that the two

North Carolina robbery convictions do not qualify as “crimes of violence” for purposes of the

enhanced § 2K2.1 base offense level. (Id., Doc. No. 22).

       At the sentencing hearing before Judge Voorhees, Petitioner stated that he pled guilty in

his case, he understands the nature of the charges and possible penalties and is fully satisfied with

counsel’s services. (Id., Doc. No. 36 at 2). He confirmed that he pled guilty freely and voluntarily

and that he committed the offense at issue. (Id., Doc. No. 36 at 3). Petitioner acknowledged that

he received a copy of the PSR and went over it with counsel. (Id., Doc. No. 36 at 3). Counsel

withdrew the PSR objection about common law robbery convictions qualifying as a crime of

violence based on the Fourth Circuit’s recent ruling in United States v. Gattis, 877 F.3d 150 (4th

Cir. 2017). (Id., Doc. No. 36 at 4). Petitioner’s counsel requested a sentence at the low end of the

advisory guideline range and the Government requested a sentence within the guideline range. (Id.,

Doc. No. 36 at 6-10). The Court sentenced Petitioner within the advisory range to 84 months’

imprisonment and three years of supervised release. (Id., Doc. No. 36 at 14); (Id., Doc. No. 25).

       Counsel filed a memorandum brief on direct appeal pursuant to Anders v. California, 386

U.S. 738, 744 (1967), stating there are no meritorious issues for appeal but questioning whether

the Court erred by increasing Petitioner’s base offense level based on a finding that Petitioner had

two prior felony convictions for crimes of violence. Petitioner did not file a pro se brief. The Fourth

Circuit affirmed on September 5, 2018, finding that no sentencing error had occurred and that

Petitioner’s specific claim with regards to his predicate robbery convictions is foreclosed by Gattis.

United States v. Chambers, 736 Fed. Appx. 407 (4th Cir. 2018).



                                                  3
        Petitioner filed the instant § 2255 Motion to Vacate on September 4, 2019. Liberally

construing the pro se Motion to Vacate,1 Petitioner argues that: (1) his misdemeanor assault

convictions in case numbers 16CR50980 and 15CRS53190 are not predicate crimes of violence

for purposes of the enhanced base offense level pursuant to Johnson v. United States, 135 S.Ct.

2551 (2015); (2) the U.S. Sentencing Guidelines violate due process; (3) counsel was ineffective

for failing to tell Petitioner that the probation officer was going to use non-violent traffic

infractions to enhance his advisory guideline range; and (4) improper inclusion of six misdemeanor

convictions in the criminal history calculation raised the base offense level and constituted plain

and procedural error. Petitioner argues that he did not raise these claims on direct appeal due to

ineffective assistance of appellate counsel.

        II.      SECTION 2255 STANDARD OF REVIEW

        A federal prisoner claiming that his “sentence was imposed in violation of the Constitution

or the laws of the United States, or that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set aside or correct

the sentence.” 28 U.S.C. § 2255(a).

        It is well settled that a criminal defendant cannot “circumvent a proper ruling ... on direct

appeal by re-raising the same challenge in a § 2255 motion.” United States v. Dyess, 730 F.3d 354,

360 (4th Cir. 2013) (quoting United States v. Linder, 552 F.3d 391, 396 (4th Cir. 2009)); see also

United States v. Roane, 378 F.3d 382, 396 n. 7 (4th Cir. 2004) (noting that, absent “any change in

the law,” defendants “cannot relitigate” previously decided issues in a § 2255 motion);



         1
           Haines v. Kerner, 404 U.S. 519 (1972) (a pro se complaint, however inartfully pled, must be held to less
stringent standards than formal pleadings drafted by lawyers).


                                                        4
Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th Cir.1976) (holding criminal defendant

cannot “recast, under the guise of collateral attack, questions fully considered by this court [on

direct appeal]”).

       Barring “extraordinary circumstances, ... an error in the application of the Sentencing

Guidelines cannot be raised in a § 2255 proceeding.” United States v. Pregent, 190 F.3d 279, 283-

84 (4th Cir. 1999). Section 2255 provides relief for cases in which “the sentence was in excess of

the maximum authorized by law.” Thus, while § 2255 applies to violations of statutes establishing

maximum sentences, it does not usually apply to errors in the application of the Sentencing

Guidelines. See United States v. Mikalajunas, 186 F.3d 490, 495-96 (4th Cir. 1999)

(“misapplication of the [sentencing] guidelines typically does not constitute a miscarriage of

justice.”). Merely alleging a miscalculation of the guidelines does not give rise to a constitutional

issue and therefore is not cognizable in the context of a § 2255 petition. Pregent, 190 F.3d at 284.

       The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. Const. Amend. VI.

To show ineffective assistance of counsel, Petitioner must first establish deficient performance by

counsel and, second, that the deficient performance prejudiced him. See Strickland v. Washington,

466 U.S. 668, 687-88 (1984). The deficiency prong turns on whether “counsel's representation

fell below an objective standard of reasonableness ... under prevailing professional norms.” Id. at

688. A reviewing court “must apply a ‘strong presumption’ that counsel’s representation was

within the ‘wide range’ of reasonable professional assistance.” Harrington v. Richter, 562 U.S. 86,

104 (2011) (quoting Strickland, 466 U.S. at 689). The Strickland standard is difficult to satisfy in

that the “Sixth Amendment guarantees reasonable competence, not perfect advocacy judged with

the benefit of hindsight.” See Yarborough v. Gentry, 540 U.S. 1, 8 (2003). The prejudice prong



                                                 5
inquires into whether counsel’s deficiency affected the judgment. See Strickland, 466 U.S. at 691.

A petitioner must demonstrate “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694. In considering the

prejudice prong of the analysis, a court cannot grant relief solely because the outcome would have

been different absent counsel’s deficient performance, but rather, it “can only grant relief under .

. . Strickland if the ‘result of the proceeding was fundamentally unfair or unreliable.’” Sexton v.

French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364, 369 (1993)).

Under these circumstances, the petitioner “bears the burden of affirmatively proving prejudice.”

Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the petitioner fails to meet this burden, a

“reviewing court need not even consider the performance prong.” United States v. Rhynes, 196

F.3d 207, 232 (4th Cir. 1999), vacated on other grounds, 218 F.3d 310 (4th Cir. 2000).

       The Sixth Amendment right to the assistance of counsel during criminal proceedings

extends to the plea-bargaining process. See Missouri v. Frye, 566 U.S. 134 (2012). Thus, criminal

defendants are “entitled to the effective assistance of competent counsel” during that process.

Lafler v. Cooper, 566 U.S. 156, 162 (2012) (internal quotation marks omitted); Merzbacher v.

Shearin, 706 F.3d 356, 363 (4th Cir. 2013). Where a defendant enters his plea upon the advice of

counsel, the voluntariness of the plea depends on whether counsel’s advice was “within the range

of competence demanded by attorneys in criminal cases.” Hill v. Lockhart, 474 U.S. 52, 56 (1985)

(quoting McMann v. Richardson, 397 U.S. 759, 771 (1970)). To satisfy Strickland’s prejudice

prong, the defendant must show “there is a reasonable probability that, but for counsel’s errors, he

would not have pleaded guilty and would have insisted on going to trial.” Hill, 474 U.S. at 59.




                                                 6
       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. In many cases, an evidentiary hearing is required to determine whether or not

counsel was ineffective for misadvising a petitioner about a plea offer. See generally United States

v. Witherspoon, 231 F.3d 923, 926–27 (4th Cir. 2000); 28 U.S.C.A. § 2255(b). After examining

the record in this matter, the Court finds that the arguments presented by Petitioner can be resolved

without an evidentiary hearing based on the record and governing case law. See Raines v. United

States, 423 F.2d 526, 529 (4th Cir. 1970). The Court further determines that Petitioner’s claims can

be resolved without a response from the Government.

       III.    DISCUSSION

(1)    Base Offense Level

       Petitioner argues that his prior North Carolina robbery convictions are not “crimes of

violence” for purposes of an enhanced base offense level under U.S. Sentencing Guidelines

Section 2K2.1(a)(2) pursuant to Johnson v. United States, 135 S.Ct. 2551 (2015).

       Petitioner is barred from presenting this claim in his § 2255 Motion to Vacate because

counsel raised it on direct appeal and the Fourth Circuit denied it on the merits in light of binding

precedent. United States v. Gattis, 877 F.3d 150 (4th Cir. 2017) (conviction for North Carolina

common-law robbery is a predicate “crime of violence” under the U.S. Sentencing Guidelines).

Because this claim was already raised and rejected on direct review, the Court need not revisit it

here. See generally United States v. Bell, 5 F.3d 64, 66 (4th Cir.1993) (the law of the case doctrine

“forecloses relitigation of issues expressly or impliedly decided by the appellate court”); see also




                                                  7
White v. United States, 371 F.3d 900, 902–03 (7th Cir. 2004) (“Presented is presented, whether in

an Anders brief or in any other format….”). This claim will therefore be dismissed with prejudice.2

(2)      Due Process

         Petitioner’s Claim (2) states verbatim:

                Violation of defendant’s constitutional rights of Due Process to the 4 th, 5th,
         6th,   14th
                   Amendment. The Courts improperly interpret the U.S. Sentencing
         Commission promulgates of the guideline which is in itself a unnecessarily
         suggestive procedure, under Due Process of Law.

(Doc. No. 1 at 8).

         This claim is too vague and conclusory to support relief because Plaintiff fails to identify

the part of the Sentencing Guidelines that allegedly violates due process or how they were applied

in his case.

         Liberally construed, it appears that Petitioner may be attempting to set forth a version of

the Johnson claim presented in Claim (1), supra. Such a claim is barred insofar as Petitioner

already presented his Johnson-based claim to the Fourth Circuit and it was rejected on the merits.3

Even if Petitioner intended to attack a different portion of the U.S. Sentencing Guidelines than that

addressed in Claim (1), such a claim would be denied on the merits because “the Guidelines are

not amenable to a vagueness challenge” under the Due Process clause. Beckles v. United States,

137 S.Ct. 886, 894 (2017). This claim will therefore be dismissed with prejudice and denied.



         2
           If this claim was not barred it would be dismissed because it is a non-constitutional issue that is not
cognizable on § 2255 review. Even if this claim is liberally construed as one of ineffective assistance of counsel, it
would fail on the merits because Johnson does not apply to the advisory sentencing guidelines, Beckles v. United
States, 137 S.Ct. 886, 894 (2017), and counsel cannot be deemed ineffective for failing to raise a non-meritorious
claim, Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).
         3
           To the extent that Petitioner failed to present his § 2255 claims to the Fourth Circuit on direct appeal, they
are procedurally defaulted from federal habeas review absent a showing of cause and prejudice or actual innocence.
The Court has not provided Petitioner an opportunity to make such a showing because his claims are meritless
regardless of any procedural bar. See generally Yeatts v. Angelone, 166 F.3d 255 (4th Cir. 1999) (noting that procedural
default is generally addressed sua sponte only after the petitioner has been given notice and the opportunity to
respond).

                                                           8
(3)    Ineffective Assistance of Counsel

       Next, Petitioner argues that counsel was ineffective for failing to inform him that his non-

violent traffic history would be included in the PSR.

       This claim is refuted by the record insofar as Petitioner freely and voluntarily entered a

straight-up guilty plea with full knowledge of his maximum sentencing exposure, the fact that a

PSR would be completed, and that the Court’s sentencing decision would be based on all relevant

facts and circumstances. Petitioner acknowledged at the sentencing hearing that he went over the

PSR with counsel in detail, reaffirmed his decision to plead guilty freely and voluntarily, and was

fully satisfied with counsel. (5:17-cr-20, Doc. No. 36 at 1-3). His present unsupported and self-

serving contentions that he was dissatisfied with counsel’s services are rejected. See generally

Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in open court carry a strong

presumption of verity. The subsequent presentation of conclusory allegations unsupported by

specifics is subject to summary dismissal, as are contentions that in the face of the record are

wholly incredible.”); see, e.g., United States v. Lemaster, 403 F.3d 216, 221–22 (4th Cir. 2005) (§

2255 petitioner’s sworn statements during the plea colloquy conclusively established that his plea

agreement and waiver were knowing and voluntary).

       This claim is also insufficient to support relief because Petitioner fails to demonstrate

prejudice by showing that there was a reasonable probability that he would not have pled guilty

absent counsel’s alleged misadvice. See generally Rhynes, 196 F.3d at 232.

       For all the foregoing reasons, this claim is insufficient to support relief and refuted by the

record, and will be denied.

(4)    Criminal History Calculation

       In Claim (4), Petitioner argues verbatim:



                                                 9
               Violation of Plan [sic] error, as well as procedural error. The opinion
       conflicts with a decision of the U.S. Supreme Court, this Court, or another Court of
       Appeals and the conflict was not addressed: The case itself involves one or more
       questions of exceptional importance. Did the Court commit procedural error when
       it improperly calculated the (six) Class one (1) misdemeanors that cannot be used
       as points for determining the prior record level for felony sentencing. GS 20-
       14.46(2) to raise the base offense level.

(Doc. No. 1 at 10).

       Petitioner contends that his failure to raise this claim on direct appeal was due to ineffective

assistance of appellate counsel.

       This claim of sentencing calculation error is a non-constitutional claim that is not

cognizable on § 2255 review. However, this claim will be liberally construed as one of ineffective

assistance of counsel for failing to object to a sentencing calculation error. This claim is too vague

and conclusory to support relief. Petitioner argues that his six misdemeanor traffic violations

should not have been calculated in his criminal history. However, he fails to set forth any factual

or legal foundation for this assertion. This claim is also meritless because a review of the PSR

reveals that no criminal history scoring error occurred.

       Petitioner received 12 criminal history points for offenses that are not traffic-related, and

for committing the present offense while under a criminal justice sentence. See (5:17-cr-20, Doc.

No. 23 at §§ 30, 34, 43, 44, 46, 48). Only one additional point was required to qualify Petitioner

as a criminal history category of VI. His remaining scored convictions easily satisfy this

requirement.

       Petitioner was scored a total of six criminal history points for driving-related convictions.

He received two points for cases 09CR52575 and 09CR52576 for flee/elude arrest with a motor

vehicle for which he was sentenced to 120 days’ imprisonment, suspended, and reckless driving

to endanger, for which he was sentenced to 60 days’ imprisonment, suspended (Id., Doc. No. 23



                                                 10
at ¶¶ 35); he received two points for case number 11CR4073 for driving while license revoked, for

which he was sentenced to 91 days imprisonment (Id., Doc. No. 23 at ¶ 37); he received one point

for case number 13CR1833 for driving while license revoked for which he was sentenced to 45

days, suspended (Id., Doc. No. 23 at ¶ 41); and he received one point for case numbers 13CR4208

and 13CR4209 for driving while license revoked and possession of drug paraphernalia, for which

he was sentenced to 45 days imprisonment (Id., Doc. No. 23 at ¶ 42).

       Petitioner appears to contend that his driving-related offenses were improperly scored

under Guidelines Section 4A1.2(c)(1) and/or (2). Those provisions state that offenses similar to

“[d]riving without a license or with a revoked or suspended license” are only scored if the sentence

was a term of probation of more than one year or a term of imprisonment of at least 30 days or if

the prior offense was similar to an instant offense, U.S.S.G. § § 4A1.2(c)(1), and that sentences

for minor traffic infractions such as speeding are never counted, U.S.S.G. § 4A1.2(c)(2). None of

Petitioner’s driving-related offenses fall within either of these categories. They are not non-

scoreable minor traffic infractions such as speeding, and the convictions for driving with a revoked

license were all sentenced for a term of imprisonment exceeding 30 days. These convictions were

correctly scored under the applicable guidelines, which provide for two criminal history points for

each prior sentence of at least 60 days, and one criminal history point for each prior sentence not

counted under 4A1.1(a) or (b), maximum of four points. Petitioner therefore qualified for a

criminal history category of VI. See U.S.S.G. Sentencing Table (2016) (13 or more criminal

history points result in a criminal history category of VI). Counsel cannot be deemed deficient for

failing to raise a frivolous objection to the PSR with regards to the scoring of these offenses. See

generally Knowles, 556 U.S. at 123 (“this Court has never required defense counsel to pursue

every claim or defense, regardless of its merit, viability, or realistic chance for success.”).



                                                  11
       Petitioner’s claim that counsel was ineffective for failing to object to the calculation of his

criminal history points is therefore meritless and will be denied.

       IV.     CONCLUSION

       For the foregoing reasons, the Motion to Vacate is dismissed with prejudice and denied on

the merits.

       IT IS, THEREFORE, ORDERED that:

       1.      The Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. § 2255, (Doc.

               No. 1), is DISMISSED with prejudice and DENIED.

       2.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

               Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

               appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

               (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

               jurists would find the district court’s assessment of the constitutional claims

               debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

               denied on procedural grounds, a petitioner must establish both that the dispositive

               procedural ruling is debatable and that the petition states a debatable claim of the

               denial of a constitutional right).



                                              Signed: October 31, 2019




                                                    12
